Appeal by the defendant from a judgment of the Supreme Court, Queens County (Cooperman, J.), rendered May 8, 1990, convicting him of assault in the third degree (two counts) and endangering the welfare of a child (two counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, we find that the evidence adduced at the trial was legally sufficient to establish his guilt of the crimes of which he was convicted beyond a *573reasonable doubt (see, People v Contes, 60 NY2d 620; Penal Law § 10.00 [9]). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contention is without merit. Rosenblatt, J. P., Lawrence, Eiber and Copertino, JJ., concur.